14-3859
    Scott v. Commissioner of Social Security


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 26th day of April, two thousand sixteen.

    PRESENT:
                RALPH K. WINTER,
                RICHARD C. WESLEY,
                GERARD E. LYNCH,
                      Circuit Judges.
    _____________________________________

    Henry Scott,

                                Plaintiff-Appellant,

                       v.                                                          14-3859

    Commissioner of Social Security,

                                Defendant-Appellee.

    _____________________________________


    FOR PLAINTIFF-APPELLANT:                           Henry Scott, pro se, Auburn, NY.

    FOR DEFENDANTS-APPELLEES:                          Graham Morrison, Special Assistant U.S. Attorney
                                                       (Stephen P. Conte, Regional Chief Counsel, Region
                                                       II, Office of the General Counsel, Social Security


                                                          1
                                                 Administration on the brief), for Richard S.
                                                 Hartunian, United States Attorney for the Northern
                                                 District of New York, Syracuse, NY.

     Appeal from a judgment of the United States District Court for the Northern District of
New York (Scullin, J.; DiBianco, M.J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Henry Scott, proceeding pro se, sought review of a final determination by the

Commissioner of Social Security (the “Commissioner”) denying his application for Disability

Insurance Benefits. He appeals the District Court’s grant of judgment on the pleadings to the

Commissioner. We assume the parties’ familiarity with the underlying facts, the procedural

history of the case, and the issues on appeal.

       We review de novo a district court’s judgment on the pleadings. Zabala v. Astrue, 595
F.3d 402, 408 (2d Cir. 2010). When the judgment upholds a benefits determination by the

Commissioner, we conduct a de novo review of the administrative record ‘“to determine whether

there is substantial evidence supporting the Commissioner’s decision and whether the

Commissioner applied the correct legal standard.”’ Id. (quoting Machadio v. Apfel, 276 F.3d 103,

108 (2d Cir. 2002)).     The substantial evidence standard is “a very deferential standard of

review—even more so than the ‘clearly erroneous’ standard,” and means that “once an

[administrative law judge (“ALJ”)] finds facts, [this Court] can reject those facts only if a

reasonable fact-finder would have to conclude otherwise.” Brault v. Soc. Sec. Admin., 683 F.3d
443, 448 (2d Cir. 2012) (internal quotation marks omitted).

       Here, review of the record and relevant case law reveals that the magistrate judge, whose

September 12, 2013 report and recommendation was adopted in full by the District Court,

                                                    2
correctly concluded that the ALJ complied with the applicable legal standards, and that the ALJ’s

benefits determination was supported by substantial evidence.          The magistrate judge also

properly refused to consider the “new” evidence submitted by Scott, and correctly determined that

this evidence did not merit remand for further consideration. See Tirado v. Bowen, 842 F.2d 595,

597 (2d Cir. 1988). We affirm for substantially the reasons stated by the magistrate judge.

       Scott’s claim that he is now blind in his left eye does not merit remand. First, he does not

allege that he was blind, and therefore eligible for disability benefits, during the relevant period.

See 20 C.F.R. § 404.970(b) (limiting review of new evidence to evidence relating “to the period on

or before the date of the administrative law judge hearing decision”); see also Tirado, 842 F.2d at

597 (new evidence is immaterial when there is no “reasonable possibility that the new evidence

would have influenced the [Commissioner] to decide claimant’s application differently”).

Second, although there is some evidence in the record that he suffered from minor vision problems

during the relevant period, several months prior to the ALJ’s decision, Scott’s vision was

measured as 20/20 in one eye and 20/40 in the other.

       We have considered Scott’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the District Court.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 3